Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6 are pending and examined.  Claims 1, 3-6 are currently amended.  Claim 2 is cancelled.
Response to Arguments
Objection to the specification is withdrawn due to Applicant’s amendment.
Rejection under 35 U.S.C. §112(b) and interpretation under 35 U.S.C. §112(f) interpretation is withdrawn due to amendment.  However, new rejection under 35 U.S.C. §112(b) is necessitated by amendment and set forth in this Office Action.
Applicant’s arguments and amendment with respect to claims 1, and 3-6 rejected under 35 U.S.C. §101 has been carefully considered.  Applicant argued that the amended claim limitations of independent claims 1, 3, and 5 cannot be performed in a human mind and the amended claim limitations improve the technology.  Examiner respectfully disagrees.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims recite a device for storing, receiving, determining, transmitting and reporting obstacle information as recited in independent claims 1, 3, and 5.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a computer”. That is, other than reciting “by the computer” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the computer” language, the claim encompasses a person looking at data collected and forming a simple judgement in the human mind, or by a human using a pen and paper.  The mere nominal recitation of by a computer does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and outputting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background describes that detecting obstacle and communicating a presence of the obstacle to a travelling vehicle is well known [0002].  Dependent claims 4 and 6 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, and 3-6 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Applicant’s argument against rejections of claims 1, and 3-6 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Lu et al., US 2017/0365166 A1 have been carefully considered.  Applicant’s arguments with respect to the currently amended claims 1, 3 and 5 have been considered but are moot because the arguments are directed towards newly added language not previously considered.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
With respect to the dependent claims 4 and 6, the Applicant provides no additional arguments other than their dependency from the independent claims 3 and 5.   Because independent claims 3 and 5are not allowable, dependent claims 4 and 6 are not allowable.
Applicant’s amendment necessitates new drawing objection, claim objections and claim rejection under 35 U.S.C. §112(b) as set forth in this Office Action.. 
Drawing
Figure 2 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 2 must show a computer as claimed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claims 5 and 6 are objected to because of the following informalities: Claim 5 has extra “and” at end of claim limitations.  Claim 6 recites “computing device” which should be “computer”.  Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3-6 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 3, and 5 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 3, and 5 are rejected under 35 USC §101 because the claimed invention is directed to a machine, which is statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims recite a device for storing, receiving, determining, transmitting and reporting obstacle information as recited in independent claims 1, 3, and 5.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a computer”. That is, other than reciting “by the computer” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the computer” language, the claim encompasses a person looking at data collected and forming a simple judgement in the human mind, or by a human using a pen and paper.  The mere nominal recitation of by a computer does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of storing, receiving, determining, transmitting and reporting obstacle information.  The storing, receiving, determining, transmitting and reporting obstacle information is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the outputting step), and amounts to mere data gathering, which are forms of insignificant extra-solution activities.  The reporting step is also recited at a high level of generality (i.e. as a general means of outputting result from the transmitting step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The confirming step describes how to generally “apply” the otherwise mental judgements in a generic or general purpose traffic control environment.  The vehicle control environment is recited at a high level of generality and is merely automates the discretizing step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and outputting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background describes that detecting obstacle and communicating a presence of the obstacle to a travelling vehicle is well known [0002].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 4 and 6 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, and 3-6 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 5 recite “… external display unit… an external vehicle control unit”.  It is indefinite and unclear whether the external display unit and external vehicle control unit is part of the vehicle as recited in claims 3 and 5 OR a unit located external to the vehicle.  In light of specification [0024], the external display unit and external vehicle control are parts of the vehicle.  Examiner suggests deletion of the word “external” for clarity purpose.  Appropriate correction is required.  
Claim 5 is also rejected because “normal route” as recited is unclear and indefinite.  What is a “normal route”?  There is no definition in light of specification and there is no objective standard what a route is considered normal.  Appropriate correction is required.  
Claims 4 and 6 are rejected based on dependency on base claims 3 and 5 respectively.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. §103 as being unpatentable over Lu et al., US 2017/0365166 (A1).  
As to claim 1, Lu teaches a communication apparatus of a vehicle, the communication apparatus comprising: 
a computer (computer system 200 of Fig. 2) configured to:
store obstacle information while the vehicle is driving, the obstacle information comprising time and position information of an obstacle (“based on sensor data included in the wireless message such as pictures which may be mapped to known object priors described by object prior data that may be stored in the memory 227)”, ¶179);
receive, from a second vehicle while the vehicle and the second vehicle are driving, a communication indicating that the second vehicle is traveling along a planned travel route (Fig. 1B and related text shows second DSRC-equipped vehicle 123B travelling on the same path as the second DSRC-equipped vehicles 123A);
determine that the obstacle information indicates the obstacle is on the planned travel route (Fig. 1B and related text shows second DSRC-equipped vehicle 123B travelling on the same path as the second DSRC-equipped vehicles 123A encountering the traffic obstruction 161); and 
transmit the obstacle information to the second vehicle responsive to determining that the obstacle information indicates the obstacle is on the planned travel route (Fig. 1B and related text shows second DSRC-equipped vehicle 123B travelling on the same path as the second DSRC-equipped vehicles 123A encountering the traffic obstruction 161 and second DSRC-equipped vehicle 123B transmitting information to the second DSRC-equipped vehicles 123A).
Lu teaches communication between DSRC-equipped vehicles communicates via RSU 104 (Fig. 1C) and does not explicitly teach an inter-vehicle communication apparatus.
However, Lu also teaches that vehicles may directly communicate with each other in full duplex mode (“The full-duplex communication may be implemented between vehicles (e.g., one or more full-duplex coordination systems installed in the first DSRC-equipped vehicle 123A, the second DSRC-equipped vehicle 123B, the RSU 104, the server 103 such as those depicted in FIGS. 1A, 1B or 1C) or other communication devices that have full-duplex communication capability. In another example, the system coordinates communication between communication devices in a distributed way without using a central coordinator. The system determines a pair of communication devices and coordinates simultaneous transmission of data between the pair of communication devices so that the pair of communication devices may transmit data to each other simultaneously using the same wireless channel.”, ¶213).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the system in Lu 's teaching to include duplex communication to enable inter-vehicle communication to promote traffic safety by avoiding collision (Lu: ¶213).  
As to claim 3, Lu teaches a communication apparatus of a vehicle, the communication apparatus comprising: 
a computer (computer system 200 of Fig. 2) configured to:
receive, from a second vehicle while the vehicle and the second vehicle are driving,  obstacle information, the obstacle information comprising position and time information of an obstacle (Fig. 1B and related text shows second DSRC-equipped vehicle 123B travelling on the same path as the second DSRC-equipped vehicles 123A; “based on sensor data included in the wireless message such as pictures which may be mapped to known object priors described by object prior data that may be stored in the memory 227)”, ¶179);
determine that the obstacle information indicates the obstacle is on a planned travel route of the vehicle (Fig. 1B and related text shows second DSRC-equipped vehicle 123B travelling on the same path as the second DSRC-equipped vehicles 123A); and 
responsive to determining that the obstacle information indicates the obstacle is on the planned travel route of the vehicle, report the obstacle information to an external display unit of the vehicle or instruct an external vehicle control unit of the vehicle to execute vehicle control for avoiding an obstacle (Figs. 3A and 3B and related text provides notification of obstruction or using ADAS system of the vehicle to avoid the obstruction).
Lu teaches communication between DSRC-equipped vehicles communicates via RSU 104 (Fig. 1C) and does not explicitly teach an inter-vehicle communication apparatus.
However, Lu also teaches that vehicles may directly communicate with each other in full duplex mode (“The full-duplex communication may be implemented between vehicles (e.g., one or more full-duplex coordination systems installed in the first DSRC-equipped vehicle 123A, the second DSRC-equipped vehicle 123B, the RSU 104, the server 103 such as those depicted in FIGS. 1A, 1B or 1C) or other communication devices that have full-duplex communication capability. In another example, the system coordinates communication between communication devices in a distributed way without using a central coordinator. The system determines a pair of communication devices and coordinates simultaneous transmission of data between the pair of communication devices so that the pair of communication devices may transmit data to each other simultaneously using the same wireless channel.”, ¶213).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the system in Lu 's teaching to include duplex communication to enable inter-vehicle communication to promote traffic safety by avoiding collision (Lu: ¶213).  
As to claim 4, Lu teaches the inter-vehicle communication apparatus of the vehicle wherein a transmitted signal broadcast by the computer includes the planned travel route of the vehicle, and the obstacle information is received in response to the signal (Fig. 1B and related text, ¶213).
As to claim 5, Lu teaches a communication apparatus of a vehicle, the communication apparatus comprising: 
a computer (computer system 200 of Fig. 2) configured to:
receive, from a second vehicle while the vehicle and the second vehicle are driving,  vehicle information, the vehicle information comprising a position, speed, and navigation route of the second vehicle (“BSM includes BSM data that describes, among other things, one or more of the following: (1) the path history of the vehicle that transmits the BSM; (2) the speed of the vehicle that transmits the BSM; and (3) the location data (sometimes referred to as “global positioning system data” or “GPS data”) describing a location of the vehicle that transmits the BSM”, ¶35);
determine, based on the position, speed, and the planned route of the second vehicle, that the second vehicle has deviated from a normal route in a map information database(Fig. 1B and related text shows vehicle deviates from travel lane which might be stored in database); and
responsive to determining that the second vehicle has deviated from the normal route,  store the deviation as obstacle information comprising position and time information of the deviation (“sensor data may describe the behavior of the DSRC-equipped vehicle 123 at the different times and at different locations and this behavior may indicate a presence of an obstruction on the roadway (or in a specific lane of the roadway). If other vehicles behave similarly at similar locations, then this may create a pattern that may indicate a presence of an obstruction on the roadway (or in a specific lane of the roadway).”, ¶84); and
responsive to determining that the obstacle information indicates the deviation is on a planned travel route of the vehicle, report the obstacle information to an external display unit of the vehicle or instruct an external vehicle control unit of the vehicle to execute vehicle control (Figs. 3A and 3B and related text provides notification of obstruction or using ADAS system of the vehicle to avoid the obstruction).
Lu teaches communication between DSRC-equipped vehicles communicates via RSU 104 (Fig. 1C) and does not explicitly teach an inter-vehicle communication apparatus.
However, Lu also teaches that vehicles may directly communicate with each other in full duplex mode (“The full-duplex communication may be implemented between vehicles (e.g., one or more full-duplex coordination systems installed in the first DSRC-equipped vehicle 123A, the second DSRC-equipped vehicle 123B, the RSU 104, the server 103 such as those depicted in FIGS. 1A, 1B or 1C) or other communication devices that have full-duplex communication capability. In another example, the system coordinates communication between communication devices in a distributed way without using a central coordinator. The system determines a pair of communication devices and coordinates simultaneous transmission of data between the pair of communication devices so that the pair of communication devices may transmit data to each other simultaneously using the same wireless channel.”, ¶213).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the system in Lu 's teaching to include duplex communication to enable inter-vehicle communication to promote traffic safety by avoiding collision (Lu: ¶213).  
As to claim 6, Lu teaches the inter-vehicle communication apparatus of the vehicle wherein the computing device is configured to broadcast the planned travel route of the own vehicle (¶213).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667